Citation Nr: 0603733	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right lower 
extremity disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a low back disability and a right 
lower extremity disability.

The veteran filed his original claim in November 2001.  
Following receipt of the November 2001 rating decision, the 
veteran submitted a notice of disagreement (NOD) in September 
2002 and timely perfected his appeal in September 2003.

The veteran participated in a Travel Board hearing in January 
2005.  A transcript of that hearing has been associated with 
the claims folder.

In May 2005, the Board remanded this claim to obtain a VA 
examination.


FINDINGS OF FACT

1.  A current low back disability is not the result of a 
disease or injury incurred during active service.

2.  A right lower extremity disability is not the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The grant of service connection for a back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, (2005).


2.  The grant of service connection for a right lower 
extremity disability, either on a direct or secondary basis, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2001, prior to the initial 
decision on the claim in November 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the veteran in the April 2001 
VCAA letter about the information and evidence that was 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that for the 
veteran to establish entitlement to service connected 
compensation benefits, the evidence must demonstrate three 
things: an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability (medical evidence, including a VA 
examination will show this, otherwise, VA may use statements 
from the veteran or others that show the veteran has 
persistent or recurring symptoms of a disability); and a 
relationship between the veteran's current disability and an 
injury, disease or event in military service.  The veteran 
was informed that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the veteran's particular claim.  The relationship is 
presumed for those veterans who have certain diseases: former 
prisoners of war, veterans who have certain chronic or 
tropical diseases which become evident within a specific 
period of time, veterans who were exposed to ionizing 
radiation, mustard gas or Lewisite while in service; veterans 
who served in Vietnam or in Southwest Asia during the Gulf 
War.  The October 2003 letter also informed the veteran that 
veterans who have certain kids of service/disease 
combinations may qualify for an automatic presumption of 
service connection.

In addition, the RO informed the veteran in the April 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.


The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran provide the names of the people, 
agencies or companies who had relevant records to his claim, 
to include the corresponding addresses, approximate time 
frame covered by the records and the conditions for which he 
was treated, in the case of medical records.  The letter also 
requested the veteran fill out as many VA Form 21-4138 
authorization forms as needed.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statements of the case of the reasons 
for the denial of his claims and, in so doing, informed him 
of the evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service and private 
medical records as well as VA medical records pertinent to 
the years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case. 
II.  Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).






III.  Reasons and Bases

Direct Service Connection

The veteran contends that his current low back disability and 
right lower extremity disability are the result of a disease 
or injury in service.  After thoroughly reviewing the 
evidence of record, the Board finds that the veteran's 
current low back disability and right lower extremity 
disability are not the result of a disease or injury in 
service.

As noted above, the veteran must provide evidence of a 
current disability.  See Gutierrez.  In this case, the 
veteran has provided evidence that he currently suffers from 
herniated nucleus pulposus and degenerative disc disease at 
the L4-L5 level.  Numbness and decreased sensation in the 
right lower extremity as a result of lumbar radiculopathy 
have also been noted.  As such, the veteran has met the 
requirements under Gutierrez for element (1).

Service medical records reveal that the veteran suffered a 
4cm laceration after being struck by a jeep in June 1963.  
The laceration was sutured and no complaints or treatment for 
back pain or right lower extremity numbness were noted.  
Service medical records also indicate that the veteran 
suffered traumatic lacerations to the lip and lower 
extremities following a fall from a truck in November 1963.  
As with the prior jeep accident, the lacerations were sutured 
but no complaints or treatment of back pain or right lower 
extremity numbness were noted.  The veteran was, however, 
treated for low back pain in December 1972 and April 1980.  
These reports of back pain were unaccompanied by any 
complaint of right leg numbness.  Element (2) under 
Gutierrez, medical, or in certain circumstances, lay evidence 
of the in-service incurrence of a disease or injury, has been 
met.

The final requirement to establish service connection, 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability, under 
Gutierrez, has not been met.

In December 2000, the veteran underwent a general VA 
examination.  Upon physical examination, the examiner noted 
the veteran did not require any device for ambulation.  His 
posture and gait were normal and he had no limited function 
of standing or walking.  He had no signs of inflammation, 
deformity or osteomyelitis of the lumbar spine and no 
evidence of anemia, weight loss or debility.  The hip, knee 
and ankle joints were within normal limits in appearance.  
There was no fatigue, weakness, lack of endurance or 
incoordination noted.  The lumbar spine showed painful 
flexion and muscle spasms on both sides of the spine.  The 
range of motion was additionally limited by pain and lack of 
endurance, with pain being the major functional impact.  
Neurological examination of the upper extremities was normal.  
On the lower extremities, sensory was abnormal.  The veteran 
had decreased sensation to touch and pin prick in the medial 
thigh and leg on the right.  Reflexes were normal and no 
muscle atrophy was noted.

Lumbar spine x-rays showed mild degenerative disc disease at 
L4-L5 and right tibia x-rays showed small bony exostosis at 
the tibia, likely not of clinical significance, otherwise 
normal.  X-rays of the right femur, knee and foot were also 
normal.  The examiner diagnosed the veteran with lumbar 
radiculopathy pertaining to his right leg condition resulting 
in numbness in the left leg and foot.  The veteran was also 
diagnosed as status post injury and lumbar surgery with 
degenerative disc disease (mild) at L4-L5 causing pain, lack 
of endurance and limitation of motion.  The examiner noted 
that the veteran worked as a teacher which required a great 
deal of standing and marching with his students.  It was also 
noted that the veteran had a peripheral nerve disorder in the 
neuritis group.  The examiner did not provide an opinion as 
to whether the veteran's current disabilities were related to 
a disease or injury in service.

In May 2003, the veteran submitted a letter from R.B.F., M.D. 
that stated the veteran underwent a two level lumbar 
microdiskectomy on April 22, 2003, due to L3-L4 and L4-L5 
disk herniations.  The physician stated this condition could 
possibly be the result of the jeep accident that occurred 
while the veteran was in service.

In January 2005, the veteran submitted a second letter from 
R.B.F., M.D. that stated the veteran's lower back problems 
were more likely than not due to his history of three lumbar 
disc herniations which were most likely to have occurred due 
to trauma (such as the jeep accident.)

In June 2005, the veteran participated in a VA spine 
examination.  The examiner stated that the veteran had 
degenerative disc disease of the lumbar spine at the L4-L5 
and L5-S1 levels, considered to be moderate.  The veteran 
also had radiation of low back pain down his right leg.  The 
examiner stated with a reasonable degree of certainty that it 
was less likely as not that the veteran's low back disability 
and right lower extremity disability were related to military 
service.  This had to do with the time of onset of the pain 
in his right leg and the timing of the surgeries and the 
injury, as reported, which occurred at home in the late 
1990s.  In addition, the examiner noted that there was no 
medical record in the veteran's service records of having 
been treated for a chronic lumbar spine or right lower 
extremity disability while in the military.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds the June 2005 VA examination to be most 
persuasive in this case.  Initially, the VA examiner 
commented that the veteran's claims folder had been 
thoroughly reviewed in conjunction with his examination.  The 
May 2003 and January 2005 letters from R.B.F., M.D. did not 
address whether the veteran's claims folder had been reviewed 
in conjunction with the examination and treatment.  The Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
The VA examiner discussed the etiology of the veteran's 
current disabilities and found that it was not likely that 
any current low back or right lower extremity disabilities 
had their onset in the service and/or were related to service 
or due to a service injury.  The letter from R.B.F., M.D. 
failed to provide an explanation as to how the veteran's 
service was relevant to his current disabilities.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds the VA examination to be more 
persuasive due to the thorough review of the veteran's claims 
folder and the explanation of the etiology of the veteran's 
disability.

The veteran himself asserts that his low back and right lower 
extremity disabilities are due to an injury or disease 
obtained during active duty.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v.Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection on a direct basis for 
a low back disability and a right lower extremity disability 
must be denied.  See 38 U.S.C.A §5107 (West Supp. 2005).






Secondary Service Connection

The veteran has also claimed that if he cannot establish 
entitlement to service connection for a right lower extremity 
disability on a direct basis, his claim should alternately be 
considered for entitlement to service connection on a 
secondary basis to his low back disability claim.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board notes that the veteran has not established service 
connection for a low back disability.  Thus, the veteran's 
claim fails with regard to element (1).  Although the 
evidence of record does support a finding of a current 
disability, the VA examination of May 2005 stated that the 
veteran's right lower extremity disability is not due to or 
the result of a disease or injury in service.  Thus, the 
veteran's claim for secondary service connection for a right 
lower extremity disability fails.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and his 
claim of service connection for a right lower extremity 
disability on a secondary basis must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).  









ORDER


Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a disability of the 
right lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


